Citation Nr: 9912256	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the shoulders.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury (other than arthritis of the 
cervical spine).

3.  Entitlement to service connection for residuals of an 
injury to the dorsal spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to December 
1984; from March 1987 to March 1990; from November 1990 to 
July 1991; and from October 1992 to October 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1996, and the statement of the case was issued 
the following month.  In October 1996, the veteran testified 
at a personal hearing at the RO and the transcript of that 
hearing effectively constituted a substantive appeal. 

The Board notes that the veteran's appeal originally included 
several other issues.  However, in correspondence received in 
September 1997, the veteran expressly limited his appeal to 
the three issues addressed in the following decision.  

The Board also observes that service connection has already 
been established for arthritis of the cervical spine.  The 
Board has restyled the neck injury issue on the first page of 
this decision to make it clear that the veteran is seeking 
entitlement to service connection for residuals of an injury 
to the neck separate and apart from arthritis of the cervical 
spine.  



FINDINGS OF FACT

1.  By rating decision in December 1991, claims by the 
veteran for entitlement to service connection for a shoulder 
condition and a neck condition, residuals of an injury, were 
denied; a timely notice of disagreement was not received in 
connection with that rating decision. 

2.  Certain evidence received since the December 1991 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The record incudes a medical diagnosis of bilateral 
shoulder disability, competent evidence of a shoulder injury 
during service, and medical evidence of a continuity of 
symptomatology after said inservice injury.

4.  The record incudes a medical diagnosis of cervical spine 
disability, competent evidence of an injury to the neck 
during service, and medical evidence of a continuity of 
symptomatology after said inservice injury.

5.  The record incudes a medical diagnosis of dorsal spine 
disability, competent evidence of an injury to the back 
during service, and medical evidence of a continuity of 
symptomatology after said inservice injury.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the December 1991 rating 
decision, which denied entitlement to service connection for 
shoulder disability and disability of the neck, is new and 
material, and the veteran's claims for these benefits have 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for bilateral shoulder disability is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for residuals of a neck injury (other than arthritis of the 
cervical spine) is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the dorsal spine is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
Residuals of Injury to Shoulders and Neck

In September 1991, the veteran filed a claim for entitlement 
to service connection for a shoulder condition and a neck 
condition as a result of an injury stemming from an inservice 
motor vehicle accident in May of 1991.  This claim was denied 
in a December 1991 rating decision.  The veteran was notified 
of the adverse rating determination, but did not initiate an 
appeal with a timely notice of disagreement.  Accordingly, 
the December 1991 rating decision became final.  38 U.S.C.A. 
§ 7105(c).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A review of the December 1991 rating decision reveals that 
the denial of the shoulder and neck claims was essentially 
made on the basis that there was no medical diagnosis of 
current disability.  The Board notes that the veteran failed 
to report for an examination scheduled in connection with 
those claims. 

Newly received evidence consists of medical records showing 
physical therapy treatment for cervical sprain/strain in 
September 1991 and October 1991 together with service medical 
records for a period of service after December 1991.  Various 
VA medical records are also of record dated subsequent to the 
December 1991 rating decision.  Significantly, the report of 
a July 1996 VA examination reveals diagnoses of cervical 
dorsal strain and bilateral shoulder strain.  

Given the fact that the underlying basis for the December 
1991 denial of the shoulder and neck claims was a lack of 
medical diagnoses of current disability, the newly received 
evidence is clearly new and material in the Board's view.  
The veteran's shoulder and neck disability claims have 
therefore been reopened. 

Well Grounded Analysis
Residuals of Injury to Shoulders, Neck and Dorsal Spine

The Court of Appeals in Hodge effectively decoupled the prior 
relationship that had existed under prior case law between 
determinations of well-groundedness and of new and material 
evidence to reopen, i.e., that a well-grounded claim was a 
prerequisite to having new and material evidence to reopen as 
to that claim.  Winters, 12 Vet. App. at 218.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") noted that "the new-and-
material-evidence requirements are found in 38 U.S.C. §§ 
5108, 7104(b), and 7105(c), whereas the requirement that a 
well-grounded claim must be submitted to trigger the duty to 
assist is found in 38 U.S.C. § 5107(a).  Nothing in the 
statute or regulations links these two concepts.  [T]he 
existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented.  [N]ew and material evidence can have been 
presented even though a claim is not well grounded."  
Winters, 12 Vet. App. at 218.

If new and material evidence has been presented and the claim 
is reopened, the next step is the determination of whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim.  Id. at 
219.

As a result of the foregoing analysis, the claims for 
entitlement to service connection for residuals of an injury 
to the shoulders and neck stand on equal footing with the 
claim of entitlement to service connection for residuals of 
an injury to the dorsal spine and will be evaluated 
collectively.

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well- 
grounded.  38 U.S.C.A. § 5107(a).  The Court has defined a 
"well-grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).

With regard to the well-grounded requirement of a medical 
diagnosis of current disability, the Board believes that the 
July 1996 VA diagnoses of cervical dorsal strain and 
bilateral shoulder strain satisfy this requirement for all 
three disabilities at issue.  As for the requirement of 
evidence of incurrence during service, the veteran's 
assertions alone are competent and are, in fact, supported by 
service medical records documenting pertinent complaints 
related to an inservice accident.  

The more difficult question is whether there is medical 
evidence of a nexus or link between the medically diagnosed 
cervical dorsal strain and bilateral shoulder strain, and the 
veteran's periods of military service.  While the 1991 
inservice injury is documented, subsequent service medical 
records do not appear to document a continuing problem with 
any of the disorders in question.  However, a May 1995 
inservice examination report does show that the veteran 
reported that he had a painful or trick shoulder or elbow and 
recurrent back pain.  He further reported swollen or painful 
joints.  The examiner noted the history of the motor vehicle 
accident as well as treatment for back, neck and shoulder 
complaints.  Although the clinical evaluation of the 
veteran's upper extremities, spine and other musculoskeletal 
was reported to be normal at the time of the examination, the 
fact that the veteran appeared to be reporting pertinent 
symptoms would suggest a continuity of symptomatology.  
Further, the veteran was discharged from service in October 
1995 and was seen on a VA outpatient basis that same month 
for some complaints related to the motor vehicle accident.  
Given the subsequent July 1996 VA medical diagnoses, the 
Board finds that the record includes competent evidence of a 
nexus to service as to all three disabilities in question.  
According, the Board finds the claims to be well-grounded.  
38 U.S.C.A. § 5107(a). 


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
residuals of an injury to the shoulders and for residuals of 
a neck injury (other than arthritis of the cervical spine).  
The veteran's claims of entitlement to service connection for 
residuals of an injury to the shoulders, for residuals of a 
neck injury (other than arthritis of the cervical spine), and 
for residuals of an injury to the dorsal spine are well-
grounded.  The appeal is granted to this extent subject to 
the provisions set forth in the following remand portion of 
this decision. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board believes that further action is necessary.  

Further, as it would appear that resolution of all three 
issues may involve matters of some medical complexity, the 
Board believes further action to clarify certain medical 
questions.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical treatment records not 
already in the claims file should be 
obtained and made of record.  

2.  The veteran should be scheduled for 
appropriate VA medical examination(s) to 
ascertain the nature and etiology of what 
has been diagnosed as cervical dorsal 
strain and bilateral shoulder strain.  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s), and all indicated special 
tests and studies should be accomplished.  
With regard to the neck disability issue, 
the examiner(s) should clearly indicate 
whether there is a disorder of the 
neck/cervical spine separate and apart 
from the arthritis of the cervical spine 
which has already been service-connected.  
With regard to all three issues, the 
examiner(s) should clearly indicate and 
report all disorders diagnosed.  As for 
each such disorder, the examiner(s) 
(after reviewing the claims file) should 
offer an opinion as to whether it is as 
least as likely as not that such current 
disorder(s) is related to the 1991 
inservice motor vehicle accident.  A 
detailed rationale for all opinions 
expressed would be helpful.  

3.  After completion of the above, the RO 
should review the veteran's claims on a 
de novo basis.  As to any issue which 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After affording them an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.   

The purpose of this remand is to assist the veteran and to 
clarify the medical evidence.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The veteran and his representative are free to submit 
additional evidence and argument in support of the appeals.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

